   CITY OF BALTIMORE                                              DEPARTMENT OF LAW
                                                                  ANDRE M. DAVIS, CITY SOLICITOR
 BERNARD C. “JACK” YOUNG                                          100 N. HOLLIDAY STREET
            Mayor                                                 SUITE 101, CITY HALL
                                                                  BALTIMORE, MD 21202

                                         October 1, 2019


The Honorable Deborah K. Chasanow
United States District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770


               Re:    Ashley Overbey, et al. v. Mayor & City Council of Baltimore, et al.
                      Civil Action No. 1:17-cv-01793-DKC

Your Honor:

        Per your September 19, 2019 Letter Order, ECF No. 47, the undersigned submits this
position letter on behalf of Defendant Baltimore Police Department. The undersigned contacted
the Plaintiffs today and they advised via electronic message that, “Plaintiffs will stipulate that
BPD is no longer in this case.” As a result, I will not address the merits of any of Plaintiffs’
allegations. Thank you for your time and consideration of this matter.



                                                     Respectfully submitted,

                                                      /s/
                                                     CHRISTOPHER R. LUNDY
                                                     Federal Bar No. 29888
                                                     Chief Solicitor
                                                     Police Legal Affairs Practice Group
                                                     Baltimore City Department of Law
                                                     100 N. Holliday Street, Suite 101
                                                     Baltimore, Maryland 21202
                                                     (443) 835-0282 (phone)
                                                     (410) 396-2126 (fax)
                                                     christopher.lundy@baltimorecity.gov



cc: All Counsel of Record via CM-ECF filing
